De Courcy, J.
The questions of law raised here were decided adversely to the contentions of the defendants in Shawmut Commercial Paper Co. v. Brigham, 211 Mass. 72 and the cases therein cited. The defendants might have discharged their indebtedness by the payment or tender of the sum actually borrowed, with interest and expenses as prescribed by the statute. R. L. c. 102, § 51. Whether it was intended by the reference in that statute to R. L. c. 73, § 3, to limit to six per cent per annum the interest to be paid or tendered, where, as here, the agreement to pay it is not in writing, is not open on the facts.
*146The case of Sylvester v. Swan, 5 Allen, 134, cited by the defendants, was decided under the provisions of Gen. Sts. c. 53, §§ 3, 4, 5. Those sections were expressly repealed by St. 1867, c. 56, § 3. As was stated in the memorandum of the single justice in Spofford v. State Loan Co. 208 Mass. 84, “It is plain that in spite of R. L. c. 102, § 51, usurers can still extort unconscionable sums from necessitous borrowers of money. But the relief must come from the Legislature, if any relief in such cases is to be given. The court must enforce the legal contract entered into by the parties.”

Order dismissing report affirmed.